Citation Nr: 0110056	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Whether an August 1981 RO rating decision contains CUE 
(clear and unmistakable error) for denying service connection 
for a bilateral knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disability and, if so, whether all the 
evidence both old and new warrants a grant of entitlement to 
service connection.  


REPRESENTATION

Appellant represented by:	Attorney James W. Stanley, Jr.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970 and from May 1973 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1999 from the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The claim concerning entitlement to an increased rating for 
PTSD will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO determined in August 1981, that the veteran showed 
no medical evidence of a current bilateral knee disability, 
and therefore, the RO found that service connection was not 
warranted.

2.  The RO's decision of August 1981 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

3.  The most recent final decision, which denied service 
connection for a bilateral knee disability was dated in April 
1992.  An appeal was not perfected within the subsequent one-
year period. 

4.  The evidence added to the record since the April 1992 
rating decision bears directly and substantially on the issue 
of entitlement to service connection for a bilateral knee 
disability.


CONCLUSIONS OF LAW

1.  The unappealed August 1981 RO rating decision, which 
denied service connection for a bilateral knee disability did 
not contain CUE. 38 C.F.R. § 3.105(a) (2000).

2.  New and material evidence has been presented since the 
April 1992 decision by the RO, and the claim for service 
connection for a bilateral knee disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he is entitled to service 
connection for a bilateral knee disability.  He further 
contends that the unappealed August 1981 decision, which 
denied the same, was clearly and unmistakably erroneous.

Evidence before the RO in August 1981 consisted of service 
medical records, which revealed treatment for bilateral knee 
problems, first shown in August 1977, when the veteran was 
seen for sharp pain in the right knee, mostly under the 
patella, and also complained of pain in both knees, but that 
right knee was worse.  No swelling or discoloration was 
noted, and the diagnosis was possible chondromalacia.  In 
August 1978, he was seen for complaints of pain in both knees 
that was intermittent for two years.  Although there was full 
range of motion, mild crepitus was also noted.  The 
impression rendered was recurrent chondromalacia.  In 
September 1978, he was seen again for bilateral knee pain, 
with findings of mild crepitus, and pain on palpation 
bilaterally.  The diagnosis again, was chondromalacia.  The 
veteran's  separation examination in December 1978 was 
negative for any findings of knee problems, although his 
report of medical history revealed that he checked "yes" in 
response to the question of whether he ever had a "trick" 
or locked knee.

Also before the RO in 1981, was the veteran's claim form 
submitted in March 1981, in which he denied having had any 
treatment for knee problems after service, stating that he 
was unable to afford such treatment.  No medical records 
concerning knee treatment were associated with the claims 
file at the time.  

In August 1981, the RO denied entitlement to service 
connection for a bilateral knee disorder.  The RO 
acknowledged the inservice treatment for chondromalacia, but 
noted that the separation examination was silent for knee 
complaints or a knee condition.  Service connection was 
denied on the basis of lack of evidence of a knee condition.

Subsequent to August 1981, but prior to the most recent 
unappealed rating decision of April 1992, evidence received 
included VA treatment records from 1991 to 1992, which showed 
treatment for knee problems.  In February 1991, the veteran 
was seen for pain in both knees for the past several years, 
but particularly bad for the past year, and the diagnosis was 
bilateral knee pain, probably degenerative joint disease.  
The X-ray from the same month, however, revealed normal 
findings of both knees.  An April 1991 treatment note 
revealed a long standing history of patella subluxation, 
complaints of knee pain with crepitus, and a diagnosis of 
probable chondromalacia.  A December 1991 drug and alcohol 
rehabilitation center's report included a notation of the 
bilateral knee problems, which were assessed as arthritis.  
Knee X-rays from this December 1991 hospital report, however, 
were normal.   

Other evidence included a report from a February 1992 VA 
examination which noted the history of complaints of 
bilateral pain, and the history of previous X-rays having 
revealed normal findings.  The objective examination revealed 
no significant findings.  The diagnosis rendered was 
bilateral chondromalacia.  

Evidence received after April 1992 includes copies of VA 
treatment records from 1979, first received in 1999.  These 
records reveal treatment in May 1979 for sore joints 
including both knees.  Another treatment record from the same 
month revealed chronic knee pain.  Also received in 1999, 
were treatment records from an uncertain date in 1981, which 
noted complaints of discomfort in both knees, with 
unremarkable X-ray findings of the knees in July 1981. 

Other records received after April 1992, include copies of VA 
treatment records from the 1990's, which show some treatment 
for knee problems.  In August 1998, the veteran was treated 
for right knee problems described as hurting all the time, 
with a history of hurting this knee inservice.  Findings of 
the right knee included full range of motion, some crepitus 
with movement and bilateral knee pain.  The impression was 
right knee pain, likely osteo degenerative joint disease.  An 
October 1998 treatment record also noted right knee 
complaints, with the knee shown to be swollen, with slight 
effusion and slightly warm to touch.  X-ray findings of 
October 1998, however, were noted to be normal.  The veteran 
was diagnosed to have right knee pain, likely osteoarthritis.  
An April 1999 treatment record noted continued complaints of 
right knee pain, with mild effusion noted, but with full 
range of motion.  The diagnosis was right knee pain of 
questionable etiology, osteoarthritis versus chondromalacia.  
By July 1999, the knee pain was again noted to be bilateral.  
An October 1999 treatment record noted chronic knee pain and 
reflected discussion of a possible orthopedic consult.  

The most recent VA examinations of September 1998 and 
December 1999 addressed PTSD symptoms and did not concern the 
veteran's knee problems.

The veteran testified before a hearing officer at the RO in 
December 1998.  He testified that he has treated for 
recurrent knee problems, beginning in service, when he was 
diagnosed to have chondromalacia, and has had recurrent knee 
problems since service, for which he received intermittent 
medical treatment, and which continued to be diagnosed as 
chondromalacia.

Analysis

CUE Claim

The veteran did not appeal the August 1981 decision, which 
denied service connection for the bilateral knee disorder 
within one year of the September 2, 1981 notification date.  
Therefore, the August 1981 determination is final.  38 
U.S.C.A. § 4005(c) (West 1981); 38 C.F.R. § 19.153 (1980), 
currently  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).  

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended, and for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision. 38 C.F.R. § 3.105(a) (2000).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based upon the record and law that existed a 
the time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet.App. 310 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  The Board notes that the basic provisions 
governing service connection were the same in August 1981 as 
they are today.

In this case, the Board finds that the RO's 1981 decision was 
not undebatably erroneous, in fact or law, and it may not be 
reversed under the stringent tests for CUE.  The correct 
facts, as they were known at the time, were considered by the 
RO, and the governing law was correctly applied.  Fugo 6 Vet. 
App. at 44, Allin v. Brown, 6 Vet. App. 207, 214 (1994).  The 
pertinent medical evidence of record at the time of the 
August 1981 RO rating decision consisted of service medical 
records, which revealed that the veteran was treated for 
recurrent knee problems in service, diagnosed as 
chondromalacia in August and September 1978, but had no knee 
problems shown when examined at the time of his separation 
from service in December 1978.  No post service medical 
records concerning knee problems were obtained; since the 
veteran himself denied subsequent treatment for knee problems 
after service in his original claim filed in March 1981.  
Relying on this evidence, the RO denied the veteran's claim 
in August 1981 on the basis of there being no evidence of a 
current disability.

As it happens, there apparently were post service VA 
treatment records concerning knee complaints in 1979 and 1981 
that were not obtained until 1999.  As such, one might 
characterize the failure to obtain these records in 1981 as a 
failure in the duty to assist the veteran.  However, any 
breach by VA of its duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994).  The noted exception, that of 
service medical records, is inapplicable to the factual 
scenario herein presented.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  Thus, the failure to obtain these records 
in 1981, is not a valid basis for a claim for CUE.   

[Regarding these 1979 and 1981 VA records that the RO failed 
to obtain until 1999, the Board notes that such cannot be 
deemed to have been constructively of record in August 1981.  
In this regard, Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) sets forth the constructive-notice doctrine, whereby 
VA is charged with constructive notice of VA-generated 
documents that could reasonably be expected to be a part of 
the record, even where they were not actually before the 
adjudicating body.  However, it has also been held that the 
constructive notice rule articulated in Bell does not have 
retroactive application for adjudications occurring prior to 
entry of Bell in July 1992.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994); see VAOPGCPREC 12-95.  Moreover, there does 
not exist in the body of law in effect prior to Bell any 
provision for constructive notice of VA-generated documents.  
Lynch v. Gober, 11 Vet. App. 22, 27- 28 (1997).  Thus, those 
VA records not actually within the claims folder in August 
1981, may not be considered to have been constructively a 
part of the record in 1981.  Moreover, the Board notes that 
even if they were a part of the record in 1981, they do not 
show the presence of a current knee disability that is 
specifically linked to service.  As such, the failure to 
obtain them only resulted in an incomplete record, rather 
than an incorrect one. 

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, a 
simple disagreement as to how the facts were weighed or 
evaluated will not suffice.  Here, none of the recent 
allegations by the veteran and his attorney give any support 
for a finding of CUE in the 1981 RO decision, since they 
essentially only dispute how the RO weighed and evaluated the 
evidence which was before it in 1981.  Such argument may not 
serve as a basis for CUE.

Based on the evidence of record and legal authority at the 
time, the August 1981 RO decision that denied service 
connection for a bilateral knee disability was not 
undebatably erroneous; it was not based on CUE.  Thus the CUE 
claim is denied. 

In reaching this decision, the Board has also considered the 
applicability of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA). Pub. L. No. 106-475, 114 Stat. 
2096 (2000) has on these claims.  That law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

In this case, however, the veteran has been advised by means 
of the statement of the case of the law applicable to this 
issue and the evidence necessary to substantiate his claim.  
Likewise, given the nature of the claim, supplementing the 
record with additional evidence is inappropriate and in any 
case, the veteran has not identified any source from whom 
additional relevant records could be obtained.  Accordingly, 
no additional action is necessary to comply with the VCAA and 
no useful purpose would be served by returning the case to 
the RO for their consideration of the application of this new 
law to this issue.  

New and Material Evidence for Bilateral Knee Disability

As noted above, the RO's April 1992 decision, which denied 
service connection for a bilateral knee disorder was not 
appealed by the veteran within one year.  Thus, the rating 
decision of April 1992 is final and may not be reopened, in 
the absence of new and material evidence. 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant." 38 
U.S.C.A. § 5107(b) (West 1991).

Upon review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim.  The pertinent evidence received after April 1992 
consists of the VA treatment records from 1979 to 1981, which 
were received in 1999, and showed complaints of knee problems 
shortly after discharge.  The additional evidence obtained in 
connection with the veteran's current claim also includes 
records from 1998 and 1999, which reveal evidence of a 
current knee disability, primarily affecting the right knee, 
but also shown to still affect the knees bilaterally, as 
noted in July 1999.  

In the Board's view, this additional information reflecting 
relevant post service complaints in the years shortly after 
the veteran's discharge from service, together with evidence 
reflecting current disability, must be considered to bear 
directly and substantially upon the specific matter under 
consideration, and to be of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for a 
bilateral knee disability is reopened.


ORDER

The August 1981, rating decision did not involve CUE as to 
the denial of service connection for a bilateral knee 
disability; and the appeal in this regard is denied.

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a bilateral knee disorder, the appeal 
is granted.




REMAND

Having concluded that the veteran's claim for service 
connection for a bilateral knee disorder has been reopened, 
the Board is of the opinion that additional development is 
necessary prior to entering a final determination regarding a 
decision on the underlying merits of that claim.  In this 
regard, it is observed that although the veteran has been 
diagnosed to have knee problems, the medical evidence is 
rather imprecise as to the specific nature of those problems, 
and whether they may be related to knee complaints noted in 
service.  In view of this, a current examination of the 
veteran would be helpful to more precisely clarify the 
veteran's knee problems, and the extent to which they may be 
related to service.  

Regarding the claim for an increased rating for PTSD, it 
appears that all available medical records documenting his 
PTSD have not been associated with the claims file.  
Specifically, the veteran testified at his RO hearing in 
December 1998 that he receives treatment for his PTSD at the 
McClellan VA hospital in Little Rock and also receives 
additional treatment for PTSD at the Vet Center.  While the 
claims file does contain some VA treatment records for 
problems that include PTSD, extending from 1994 through 1999, 
there is no evidence that records from the Vet Center were 
obtained, or that reasonable efforts were expended to obtain 
such records.  Further, a current examination of the veteran, 
which contemplates all of his treatment records, would also 
be useful in evaluating this claim.  

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
on these claims.  Because of the change in the law brought 
about by the VCAA, in addition to having the veteran examined 
and obtaining relevant treatment records as discussed above, 
a remand is necessary in order to ensure compliance with the 
notice and duty to assist provisions contained in the new 
law.  

Given the circumstances described above, this case is 
REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD and bilateral knee 
disabilities, and to also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  The RO 
should specifically obtain copies of 
records from the Vet Center which was 
identified by the veteran as a source of 
treatment for his PTSD.  All records 
obtained should be added to the claims 
folder.

2.  Next, the RO should schedule the 
veteran for a VA psychiatric examination, 
and an examination of his knees.  The 
claims folder must be made available to 
the physicians for review in conjunction 
with the examinations.  All necessary 
tests and studies should be conducted in 
connection with these examinations and 
the reports of the examinations should 
contain a detailed account of all 
manifestations of PTSD, in the case of 
the psychiatric examination, and of any 
knee disability, in the case of the knee 
examination.  The psychiatric examiner 
should also comment on the extent to 
which the service-connected disability 
impairs the veteran's occupational and 
social functioning, and he or she is 
requested to assign a numerical code for 
the Global Assessment of Functioning 
(GAF) and explain its significance.  The 
physician who conducts the examination of 
the veteran's knees should include in his 
or her report, an opinion, based on a 
review of all the evidence of record, as 
to whether any currently diagnosed knee 
disability is either likely, unlikely, or 
at least as likely as not related to the 
knee complaints noted in the veteran's 
service medical records.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then readjudicate the 
appellant's claim.  

4.  The RO must also ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 have been fully carried out.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent guidance that is 
provided by the Department, including, 
General Counsel precedent opinions, as 
well as any binding and pertinent court 
decisions that are subsequently issued.

5.  The RO should then enter its 
determination as to whether service 
connection for a bilateral knee disorder 
is warranted, and whether the veteran is 
entitled to an increased rating for PTSD.  
If any determination remains adverse to 
the appellant, the RO should furnish the 
appellant and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  After providing a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further review. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examinations may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2000).   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 



